Citation Nr: 1417933	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-19 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	New Hampshire Office of Veteran Services



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 2004 to August 2005.

This case comes before the Board of Veterans Appeals (Board) on appeal from an October 2010 rating decision and a June 2011 decision review officer (DRO) decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  The October 2010 rating decision denied service connection for tinnitus, and the June 2011 DRO decision granted an increased evaluation for PTSD and assigned a 50 percent rating effective October 10, 2008.  
	
A claim for increased evaluation includes a claim for TDIU, where there is evidence of record regarding unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran contends that he was forced to go from working a full-time job to being a per diem employee due to his PTSD.  A TDIU claim has therefore been inferred as part and parcel of the ongoing appeal for an increased evaluation for PTSD.

In June 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issues of entitlement to an evaluation in excess of 50 percent for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record at the June 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal of the issue of entitlement to service connection for left ear hearing loss.

2.  The Veteran's tinnitus had its onset in service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § § 1110, 1154(b) (West 2002);  38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Left Ear Hearing Loss

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  At the June 2012 Board hearing, the Veteran stated on the record that he wished to withdraw his appeal with regard to his claim for service connection for left ear hearing loss.  As the Veteran has withdrawn the appeal of that issue in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Tinnitus

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126;  38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043  (Fed. Cir. 1994).   In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The evidence of record establishes a current diagnosis of tinnitus. Tinnitus was diagnosed during January 2009 and September 2010 VA examinations.  

Service treatment records show no complaints of or treatment for tinnitus in service.   However, the Veteran's DD 214 shows that the Veteran served in combat and that his military occupational specialty was a health care specialist.  His decorations and awards include the Combat Medical Badge.   In the case of a combat Veteran, his credible lay statements are accepted as evidence of the in-service event or injury described, so long as the allegation is consistent with the facts and circumstances of service, even in the absence of official records.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Veteran stated at his June 2012 Board hearing that he presently suffers from a constant ringing or buzzing in both ears, which he stated began in service while he was deployed to Afghanistan, and continues to this day.  The Veteran also stated that while deployed he was exposed to small arms fire, involved in several mortar attacks, and spent hours being transported in Chinook helicopters.  Noise exposure, such as that described by the Veteran, is consistent with the types, places, and circumstances of his service in Afghanistan.  Additionally, the RO, in a July 2011 statement of the case, conceded noise exposure.  Thus, the sole question for consideration is whether the Veteran's current tinnitus is attributable to the in-service noise exposure.   

The Board notes that VA audiological examinations were conducted in January 2009 and September 2010.  Both examiners diagnosed the Veteran with tinnitus, but could not provide nexus opinions.  However, the Board notes that both examiners did not consider the Veteran's reports of the onset of tinnitus in service and continuity of tinnitus symptomatology since service when arriving at their conclusions.  Therefore, the Board finds that the VA examinations are inadequate because they are based on an incomplete record.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  An inadequate examination has no probative weight.  

The sole probative evidence of a nexus, therefore, are the Veteran's statements.  The Veteran has reported that his tinnitus began during active duty,  and has continued to the present day.  The Board finds that the continuity of symptoms reported by the Veteran are credible and establishes a nexus linking his tinnitus to active duty service.  The Board notes no basis in the record upon which to question the credibility of the Veteran.  Accordingly, service connection for tinnitus is warranted.


ORDER

The appeal for entitlement to service connection for left ear hearing loss is dismissed.

Service connection for tinnitus is granted.


REMAND

Regarding the Veteran's claim for an increased evaluation for PTSD, the record reflects that he has been receiving treatment for PTSD from the VAMC in Manchester, as well as the Vet Center in Manchester.  Based on the Veteran's ongoing treatment, updated VA treatment records, from July 2010 to present, along with Vet Center records, from June 2011 to present, should be associated with the claims file.

The Veteran was most recently afforded a VA examination in September 2010.  However, at his September 2012 hearing, the Veteran stated that his PTSD had gotten worse since the September 2010 examination, and that within the past 12 months had three jobs, and was terminated from two due to a personality issue and problems interacting with other staff.  The Veteran's wife stated that the Veteran's PTSD symptoms had caused martial problems, and that she had considered divorce.  Accordingly, in light of the Veteran's allegations of worsening of his condition, and that the last examination was conducted over three years ago, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's PTSD.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997). 

As discussed above, a claim for TDIU is inferred as part and parcel of the claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A finding of TDIU is dependent upon consideration of the impact of service-connected disabilities on a Veteran's ability to secure and follow substantially gainful employment.  38 C.F.R. § 4.16.  Other factors to be considered include educational achievement, employment history, and vocational training.  38 C.F.R. § 4.16(b).  The Veteran submitted a letter in June 2013 where he states that in June 2012 he began a full-time job as a surgical technician, but in October 2012, he was no longer able to function in a full-time capacity due to his PTSD.  The Veteran stated that he now is only capable of working an average of 12 hours a week as a per diem employee.     

Since the Veteran's appeal for an increased rating for PTSD may affect his eligibility for a TDIU under 38 C.F.R. § 4.16(a), the Board finds that the claim of entitlement to a TDIU should be considered after the PTSD rating is reconsidered.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Moreover, as part of the VA PTSD examination, an opinion regarding the impact of PTSD on the Veteran's occupational functioning, and how the Veteran's PTSD impacts his ability to obtain and/or maintain substantially gainful employment, should be included.  

Finally, to ensure that all relevant factors are identified and considered, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and should be provided notice of the requirements for substantiating a TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include information regarding TDIU, to include a specific request for a properly completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Obtain any updated VA treatment records from the VAMC in Manchester, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since July 2010.

3.  If necessary, have the Veteran complete the proper release forms and then obtain updated treatment records from the Manchester, New Hampshire Vet Center, for the period since June 2011.

4.  Schedule the Veteran for a VA PTSD examination to determine the current severity and extent of the Veteran's PTSD.  The examiner must review the claims folder in conjunction with the examination.  All required testing (including a mental status examination) must be performed.  The examiner must specifically comment on the impact of PTSD on the Veteran's occupational functioning, and how the Veteran's PTSD impacts his ability to obtain and/or maintain substantially gainful employment, including whether it is at least as likely as not that his PTSD would preclude him from obtaining or maintaining gainful employment.  A detailed rationale is required for the opinion provided.

5.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal, to include TDIU.  If the benefits sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


